Citation Nr: 1421180	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of a mandible jaw with loss of teeth.


REPRESENTATION

The Veteran is represented by:  Gentry Hogan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

In June 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In September 1979, service connection for residuals of a fractured mandible with loss of teeth was granted for compensation purposes, although a non-compensable rating was assigned.  The issue of entitlement to service connection for dental treatment purposes was not adjudicated.  In February 2007, the Veteran submitted the claim captioned above.  Thereafter, in August 2007, the Veteran applied for dental treatment at a VA Medical Center (VAMC) for his non-compensable service-connected residuals of a fractured mandible with loss of teeth.  The Veteran received a letter within a week from the VAMC notifying him that he was not eligible for dental care because his service-connected disability was not assigned at least a 10 percent rating.  The Board finds that the evidence of record reasonably raises the claim of entitlement to service connection for residuals of fractured mandible with loss of teeth for dental treatment purposes, especially considering that non-compensable service-connected dental conditions determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II (a) basis.  38 U.S.C.A. § 1712(b)(1)(C) (West 2002); 38 C.F.R. 
§§  3.381(b), 17.161(c) (2013).  For these purposes, the term "service trauma" is defined as an "injury or wound violently produced while the veteran was in the armed forces."  Neilson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  The significance of a finding that a non-compensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected non-compensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.  Here, the Veteran's service-connected non-compensable residuals of mandible fracture with tooth loss resulted from an in-service motor vehicle accident.  The issue of entitlement to service-connected for residuals of a fractured mandible with loss of teeth for dental treatment purposes has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 

During the pendency of this appeal, the Veteran did not assert and the evidence of record did not otherwise reasonably raise the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  As such, the Board finds that it does not have jurisdiction over and will not address a claim of entitlement to TDIU here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the Introduction, the Veteran submitted the claim at issue here in February 2007.  Pursuant to this claim, the Veteran was provided a VA examination in October 2007.  The October 2007 VA examiner was not provided the Veteran's claims file to contemporaneously review.  Therefore, the RO provided the Veteran another VA examination in September 2008.  

First, the Board finds that the September 2008 VA examination is too remote to adequately address the current severity of the Veteran's service-connected residuals of a fractured mandible with loss of teeth.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  Therefore, a remand to provide the Veteran another VA examination is required in order to satisfy VA's duty to assist.

Second, the September 2008 VA examiner could confirm only that the teeth the Veteran lost as a "direct result" of the in-service motor vehicle accident were teeth numbers 23, 24, 25, and 26.  This finding was used by the RO in rendering the December 2008 rating decision, denying the Veteran's claim for an increased rating.  However, the Board observes that, as a result of a July 1979 VA examination, teeth numbers 3, 4, 13, 17, 18, 19, 23, 24, 25, 26, 27, 28, 29, and 31 were listed as missing replaceable teeth, while tooth number 7 was listed as missing and non-replaceable.  Further, in a contemporaneous X-ray report, the examiner noted that the "[g]reater majority of the [Veteran's] mandibular teeth have been removed."  The only relevant history discussed during the examination was the Veteran's in-service motor vehicle accident.  Service connection for residuals of a fractured mandible with loss of teeth was granted, based in part, on the findings from the July 1979 VA examination.  Moreover, in the November 2007 and December 2008 rating decision code sheets, the RO listed teeth numbers 3, 4, 10, 12, 13, 14, 16, 18, 19, 24, 26, 27, 29, 32, 15, 17, 23, 25, 28, and 31 as all being "injured" by in-service trauma.  There was no discussion by the September 2008 VA examiner or the RO as to the distinction between the Veteran's teeth that were confirmed lost as a "direct result" of the in-service motor vehicle accident, the teeth missing in July 1979 (or at present), and the teeth that the RO indicated were injured by the underlying in-service motor vehicle accident.  This discussion is significant because, the non-compensable rating for the Veteran's residuals of a fractured mandible with loss of teeth has been assigned pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9913 (2013).  Under Diagnostic Code 9913, the rating to which the Veteran is entitled is dependent upon the determination as to whether the lost masticatory surface can or cannot be restored by suitable prosthesis, and, if it cannot, the determination as to the extent of the loss of masticatory surface.  Thus, a determination as to the number of missing teeth attributable to the in-service motor vehicle accident is vital to the adjudication of the Veteran's claim.  The Board finds that the September 2008 VA examiner's discussion of this matter is inadequate and will need to be addressed by the new VA examiner.

Finally, also with respect to the adequacy of the September 2008 VA examination, the examiner did not undertake discussions as to the Veteran's loss of masticatory surface; the presence of dental prostheses; or whether any lost masticatory surface can be or has been restored by suitable dental prostheses, if any.  Id.  These issues will also need to be addressed by the new VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a VA examination to ascertain the current severity of his service-connected residuals of a fractured mandible with loss of teeth.  The claims file should be provided to and contemporaneously reviewed by the examiner in connection with the examination.  The examiner should provide a detailed review of the Veteran's relevant medical history, current complaints, and the nature and extent of his residuals of a fractured mandible with loss of teeth.  All indicated tests and studies deemed appropriate by the examiner must be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a)  Identify which of the Veteran's teeth are missing.

(b)  Is it at least as likely as not (a 50 percent probability or more) that each of the Veteran's missing teeth is attributable to the in-service motor vehicle accident?  In making this determination, the examiner must specifically consider the Veteran's service treatment records; the findings from the July 1979 VA examination; and the November 2007 and December 2008 rating decision code sheets regarding the teeth that were injured by the in-service motor vehicle accident.

(c)  Describe the extent of the Veteran's loss of masticatory surface attributable to the teeth missing as a result of the in-service motor vehicle accident.

(d)  Describe the nature and extent of any dental prosthesis with respect to the missing teeth attributable to the in-service motor vehicle accident.

(e)  Determine whether the Veteran's lost masticatory surface attributable to the teeth missing as a result of the in-service motor vehicle accident is restorable by suitable prosthesis.

(f)  If the Veteran's loss of masticatory surface (or any portion thereof) attributable to the in-service motor vehicle accident is not restorable by suitable prosthesis, identify the missing teeth and their location, using the designations of upper versus lower and posterior versus anterior.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include consideration of all relevant evidence of record.  The RO should specifically consider whether the Veteran is entitled to an increased rating on an extraschedular basis.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

